Title: [Diary entry: 18 October 1787]
From: Washington, George
To: 

Thursday 18th. Thermometer 38 in the morning—52 at Noon and 48 at Night. Clear all day with the Wind at No. West. Rid into the Neck, to Muddy hole & Frenchs Plantations. At the first doubled the small heaps of Buck Wheat in the Morning whilst the dew was on. Finished plowing Sowing & harrowing in 6 Bushels of red clover Seed between the branch which runs from the gate to the Spring and the road which leads from the gate also the Quarters and thence into the Creek field. At Muddy hole finished late in the afternoon the ditch round the Barn and Dug the Irish Potatoes in the half acre of experimental

ground (adjoining the ½ acre of Sweet or Country Potatoes) which being of the red and white in alternate rows through the piece yielded as follow 
red	white
Bushls.
In the ½ wch. had been dungd	11	&	8¼
½ which had no dung	6	3½
17	11¾
11¾
Total of both sorts	28¾
5
Difference betwn. the red & Wh[it]e is	4¾	4¾
Of both together	9¾	Bush.
 All the hands from the House, except the Carpenters, that were employed in the Neck yesterday went to French’s to day to assist in securing as many of the Pease there as they could—great loss by the frost—The ripe pease opening and sheddg. and the green ones with the vines on which they grew had turned quite black loking like a thing parboiled. Carried the Pease and the Vines which appeared to be cured into one end of the Tobo. House in field No. 1. In the Evening Mr. Houston and lady & Miss Maria Livingston her Sister came in and stayed all Night.